                                            Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 1 of 33




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ATARI INTERACTIVE, INC.,                        Case No. 18-cv-03451-JST
                                                          Plaintiff,                        ORDER GRANTING IN PART AND
                                   8
                                                                                            DENYING IN PART PLAINTIFF’S
                                                    v.                                      AND DEFENDANT’S MOTIONS FOR
                                   9
                                                                                            SUMMARY JUDGMENT; ORDER
                                  10        REDBUBBLE, INC.,                                SETTING CASE MANAGEMENT
                                                                                            CONFERENCE
                                                          Defendant.
                                  11
                                                                                            Re: ECF Nos. 73, 75
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court are the parties’ cross-motions for summary judgment. ECF Nos. 73, 75.
                                  14   The Court will grant the motions in part and deny them in part.
                                  15   I.      BACKGROUND
                                  16           A.        The Parties
                                  17           Plaintiff Atari Interactive, Inc. (“Atari”) is an early video game company. ECF No. 64-69
                                  18   ¶ 15. “The Atari brand is one of the most iconic brands in video game history and has been and
                                  19   remains well-known throughout the public at large.” Id. ¶ 16. Beginning in the 1970s, Atari
                                  20   created a series of popular arcade video games, including Pong, Asteroids, and Breakout. Id. ¶ 23.
                                  21   These games continue to have “retro” appeal to users, who build fan sites, play the Flash versions
                                  22   of these games, and follow Atari on Twitter. ECF No. 64-71 ¶ 27. Atari capitalizes on this good
                                  23   will by licensing official merchandise, including apparel, toys, games, drinkware, stickers, decals,
                                  24   and replica arcade cabinets. Id. ¶ 29. Atari has also released a “greatest hits” collection for
                                  25   Nintendo DS that packages its early games. ECF No. 64-6 ¶ 8.
                                  26           Defendant Redbubble, Inc. provides a “global online marketplace[] where independent
                                  27   artists upload their designs and creative works for sale on a range of products.” ECF No. 80-1.
                                  28   The products on which the artists’ designs are printed include apparel, stationery, housewares,
                                           Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 2 of 33




                                   1   bags, stickers, and wall art. ECF No. 64-28. In promotional materials, Redbubble explains its

                                   2   business model as “personalized on-demand retail.” ECF No. 68 (Exhibit B). In traditional retail,

                                   3   customers buy from batch-manufactured goods that are stockpiled with the retailer. Id. But in

                                   4   personalized on-demand retail, the customer chooses and customizes the good before it is made.

                                   5   Id. Print-on-demand (a “first wave” of this model) relies on batch-manufactured goods that the

                                   6   buyer customizes through design. Id. Redbubble purports to take this evolution a step further by

                                   7   having the manufacturer hold only raw goods, so that the physical product can be customized

                                   8   through its physical form as well as through the design placed upon it. Id.

                                   9          B.      Redbubble’s Marketplace

                                  10          Redbubble’s online marketplace works as follows: first, an artist uploads her art to

                                  11   Redbubble and selects, from a list predetermined by Redbubble, the products on which the art may

                                  12   be sold (e.g., t-shirts, mugs, etc.). ECF No. 78 ¶¶ 4-5. Redbubble assures the artist that “a lot of
Northern District of California
 United States District Court




                                  13   effort goes into finding awesome [physical] products that will do justice to your work.” ECF No.

                                  14   64-26 at 23. Redbubble and the artist together set the retail price: Redbubble sets a “base price”

                                  15   that covers its fee and manufacturing costs, while the artist selects the “creator margin” she will

                                  16   receive from the sale. The retail price is the sum of these figures. Id. at 24; ECF No. 64-52 at 8.

                                  17   During the upload, the artist can choose to provide additional information for the listing, including

                                  18   a title, description, and keywords. ECF No. 78 ¶ 6.

                                  19          A visitor to Redbubble’s website can then project the uploaded art onto stock photos of

                                  20   different physical products to show the final products available for purchase. ECF No. 78 ¶ 9.

                                  21   The product listings include a title1 with the words “Designed by [artist].” See ECF No. 64-79

                                  22   (“Designed by KalebFishStore”). Below the photos is a list of “features” for the physical product

                                  23   drafted by Redbubble, such as that it is “ethically sourced” and has a “Slim fit, but if that’s not

                                  24   your thing, order a size up.” See id.; ECF No. 64-58.2 The artist’s description – if the artist has

                                  25

                                  26
                                       1
                                        The title combines the artist’s name for the art with Redbubble’s name for the physical product.
                                       See, e.g., ECF Nos. 64-79 (“Centipede Mural Slim Fit T-Shirt”), 64-80 (“Centipede Slim Fit T-
                                  27   Shirt”).

                                  28
                                       2
                                         Redbubble refers to this as “generic information displayed . . . without any involvement or
                                       intervention by Redbubble.” ECF No. 80 ¶ 32. The Court interprets Redbubble to mean that its
                                                                                        2
                                          Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 3 of 33




                                   1   provided one – appears after additional photos under the artist’s name. See ECF No. 80-7 at 3. A

                                   2   link to “View [Artist’s] Store” appears below that. Id.

                                   3          When a customer purchases a product, Redbubble processes the payment and then shows a

                                   4   confirmation page stating, “We’re on it!” ECF No. 64-72 ¶¶ 2-5; ECF No. 64-77. Redbubble’s

                                   5   web site then informs the customer that the product will be “made and shipped” and provides an

                                   6   estimated delivery date. See ECF No. 64-77. The page encourages the customer to give “kudos to

                                   7   the artists” by telling them “what you love about their designs,” but directs them to contact

                                   8   Redbubble for customer service and any shipping issues. See id.

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21   ECF No. 64-77.

                                  22          Redbubble then forwards the order to a preselected third-party manufacturer (called a

                                  23   “fulfiller”) who creates the final product based on the customer’s specifications. ECF No. 79 ¶ 2;

                                  24   ECF No. 64-26 at 43:22-44:6. Redbubble chooses its fulfillers based on quality standards,

                                  25   proximity to the customer, and product type. See ECF No. 68; ECF No. 78 ¶ 12. None of the

                                  26
                                  27   employees write the text and that the software matches it to the product listing based on the type
                                       of product selected (e.g., a t-shirt as opposed to a mug). The information shown in the exhibits is
                                  28   not generic – it is specific to the physical product sold. Compare ECF No. 64-79 (slim-fit t-shirt)
                                       with ECF No. 64-82 (graphic t-shirt).
                                                                                           3
                                          Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 4 of 33




                                   1   artist, customer, and fulfiller interact with each other; all communicate exclusively with

                                   2   Redbubble. ECF No. 64-26 at 49:23-50:15. However, Redbubble claims to lack express

                                   3   agreements with its fulfillers. Id. at 98:11-25. “They are neither affiliates of Redbubble nor

                                   4   staffed by Redbubble.” ECF No. 79 ¶ 4.

                                   5          Once the fulfiller creates the goods, Redbubble provides it with the customer’s shipping

                                   6   instructions – “standard” or “express” – and the fulfiller sends the goods directly to the consumer

                                   7   using one of the two companies with which Redbubble has shipping agreements. ECF No. 64-26

                                   8   at 44:10-45:22. The customer then receives an email notification that the product has shipped,

                                   9   which encourages the buyer to “meet the artist” and states that “[a] portion of your purchase goes

                                  10   directly to this creative,” but otherwise again directs them to contact Redbubble to check order

                                  11   progress, return or exchange an item, or determine the delivery date. ECF No. 64-74 at 4.

                                  12          The final product arrives at the consumer in Redbubble packaging, with a Redbubble tag,
Northern District of California
 United States District Court




                                  13   and with a return addressee of “An Artist on Redbubble.” ECF No. 64-76. The tag states that the

                                  14   product is “[c]reated just for you by an independent artist and carefully printed by happy people in

                                  15   matching socks,” but once again directs the customer to Redbubble’s website to address any

                                  16   issues. Id. at 8; ECF No. 64-26 at 63:18-64:5. If the goods are damaged along the way,

                                  17   Redbubble takes responsibility to arrange a replacement. ECF No. 80-3 at 6. But Redbubble’s

                                  18   replacement policy applies only to physical goods – Redbubble takes no responsibility for the

                                  19   “quality of the content (including but not limited to misspelled words, grammatical errors,

                                  20   formatting, design or overall appearance). Id. Redbubble handles all returns and refunds; the

                                  21   artist is not involved with the customer care. ECF No. 64-26 at 56:2-6.

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         4
                                          Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 5 of 33




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10   ECF No. 64-76

                                  11          In short, and as shown in the chart below, Redbubble undertakes at least four of the five

                                  12   steps necessary to complete a sales transaction: the artist uploads the art, but Redbubble manages
Northern District of California
 United States District Court




                                  13   the order, coordinates the creation of the goods, arranges for delivery, and handles all customer

                                  14   service issues, returns, and refunds. ECF No. 64-26 at 24.

                                  15          C.       The Dispute

                                  16          Some time before the filing of the complaint, Atari noticed that Redbubble carries its

                                  17   trademarked and copyrighted designs. Atari located 114 Atari marks, 18 Pong marks, and 61

                                  18   copyrighted designs in Redbubble’s marketplace. ECF No. 64-30. Atari claims that this reflects a

                                  19   broader pattern of widespread infringement on Redbubble’s website. ECF No. 73 at 11:5-12:23.

                                  20   Atari did not, however, notify Redbubble of these infringing products before filing the complaint.

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
                                             Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 6 of 33




                                   1   See ECF No. 80 ¶ 26.

                                   2            Once the complaint was filed, Redbubble immediately removed the listings identified in

                                   3   Atari’s complaint. ECF No. 80-5. Redbubble also began to proactively police for Atari-related

                                   4   designs. ECF No. 80 ¶ 27. Redbubble claims that this practice is consistent with its usual policy:

                                   5   while Redbubble does not proactively identify infringing content, it removes infringing listings

                                   6   upon receiving notice, and also works with content owners to proactively screen for their content.

                                   7   Id. ¶¶ 7-11; ECF No. 64-54. The parties dispute the success of these efforts, Atari’s experts

                                   8   having identified over 4,000 “repeat offenders,” including some artists that were reported for

                                   9   infringement six or more times before being suspended. ECF No. 64-67 ¶¶ 35-36.

                                  10   II.      JURISDICTION

                                  11            This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

                                  12   III.     LEGAL STANDARD
Northern District of California
 United States District Court




                                  13            Summary judgment is proper when a “movant shows that there is no genuine dispute as to

                                  14   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                  15   A dispute is genuine only if there is sufficient evidence “such that a reasonable jury could return a

                                  16   verdict for the nonmoving party,” and a fact is material only if it might affect the outcome of the

                                  17   case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When deciding a motion for

                                  18   summary judgment, the court must draw “all justifiable inferences” in the nonmoving party’s

                                  19   favor and may not weigh evidence or make credibility determinations. Id. at 255.

                                  20            Where the party moving for summary judgment would bear the burden of proof at trial,

                                  21   that party “has the initial burden of establishing the absence of a genuine issue of fact on each

                                  22   issue material to its case.” C.A.R. Transp. Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474,

                                  23   480 (9th Cir. 2000). Where the party moving for summary judgment would not bear the burden of

                                  24   proof at trial, that party “must either produce evidence negating an essential element of the

                                  25   nonmoving party’s claim or defense or show that the nonmoving party does not have enough

                                  26   evidence of an essential element to carry its ultimate burden of persuasion at trial.” Nissan Fire &

                                  27   Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). If the moving party satisfies

                                  28   its initial burden of production, the nonmoving party must produce admissible evidence to show
                                                                                         6
                                          Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 7 of 33




                                   1   that a genuine issue of material fact exists. Id. at 1102-03. If the nonmoving party fails to make

                                   2   this showing, the moving party is entitled to summary judgment. Celotex Corp. v. Catrett, 477

                                   3   U.S. 317, 322-23 (1986).

                                   4   IV.    EVIDENTIARY ISSUES

                                   5          The Court addresses two threshold evidentiary issues. First, Atari seeks judicial notice of

                                   6   foreign judgments by an Australian trial court that found Redbubble liable for direct trademark

                                   7   infringement. ECF Nos. 64-1, 64-2, 64-3. The existence of those judgments is properly subject to

                                   8   judicial notice. See Cerner Middle E. Ltd. v. iCapital, LLC, 939 F.3d 1016, 1023 n.8 (9th Cir.

                                   9   2019); Tahaya Misr Invest., Inc. v. Helwan Cement S.A.E., No. 2:16-cv-01001-CAS(AFMx), 2016

                                  10   WL 4072332, at *1 n.3 (C.D. Cal. July 27, 2016). However, that does not mean that the Court

                                  11   assumes the truth of the statements made therein. See Khoja v. Orexigen Therapeutics, Inc., 899

                                  12   F.3d 988, 999 (9th Cir. 2018). The Court also bears in mind that the Australian courts were not
Northern District of California
 United States District Court




                                  13   applying American law, and that Atari has made no effort to elaborate the differences or

                                  14   harmonize the Australian judgments with American law. Thus, the Court takes notice of the

                                  15   judgments but gives them little weight.

                                  16          Similarly, the Court takes judicial notice of the oral argument in Ohio State University v.

                                  17   Redbubble, Inc., No. 19-388, ECF No. 48 (6th Cir. Mar. 12, 2020), as a public record, but does not

                                  18   assume the truth of the facts stated therein. ECF No. 64-2; see United States v. Raygoze-Garcia,

                                  19   902 F.3d 994, 1001 (9th Cir. 2018); Engine Mfrs. Ass'n v. S. Coast Air Quality Mgmt. Dist., 498

                                  20   F.3d 1031, 1039 n.2 (9th Cir. 2007).

                                  21          Second, both parties seek to rely on various statements regarding Redbubble’s status as a

                                  22   seller for purposes of taxation. Atari seeks to introduce Redbubble’s annual reports, which

                                  23   suggest that Redbubble considers itself a seller for purposes of the sales tax. ECF No. 64-28 at 55.

                                  24   Redbubble seeks to rely on its user agreement, which states that Redbubble does not collect or pay

                                  25   taxes on the artist’s behalf because it is merely “facilitating the sale of [the artist’s] product.” ECF

                                  26   No. 80-3 at 13. While liability for infringement might depend in certain circumstances on whether

                                  27   Redbubble is a “seller,” neither party has established that the definition of a seller for purposes of

                                  28   the sales tax corresponds to the definition relevant here. Cf. Hoffman v. Conell, 73 Cal. App. 4th
                                                                                          7
                                            Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 8 of 33




                                   1   1194 (1999) (“The federal tax laws are not intended to determine a party’s property rights.”). The

                                   2   Court accordingly denies Atari’ request and disregards Redbubble’s argument based on the user

                                   3   agreement. For similar reasons, the Court disregards statements regarding agency made for

                                   4   purposes of accounting. E.g., ECF No. 64-28 at 52 (“The [Redbubble] Group is acting as the

                                   5   artists’ agent in arranging for the selling of the artists’ goods to customers”); see Frank Lyon Co.

                                   6   v. United States, 435 U.S. 561, 577 (1978) (accounting does not lend substance).

                                   7   V.      DISCUSSION

                                   8           The parties cross-move for summary judgment on Atari’s trademark and copyright

                                   9   infringement claims based on direct, contributory, and vicarious liability. Redbubble additionally

                                  10   moves for summary judgment on willful infringement and to preclude Atari from offering a

                                  11   damages case. The Court addresses each claim.

                                  12           A.     Direct Trademark Infringement
Northern District of California
 United States District Court




                                  13           Atari moves for summary judgment on trademark infringement of Atari and Pong marks

                                  14   based on Redbubble sales of products shown in ECF No. 64-30. The parties’ dispute centers on

                                  15   whether Redbubble “uses” these marks in commerce, or merely facilitates others’ use.

                                  16                  1.      Legal Background

                                  17           The Lanham Act, which codifies federal trademark law, provides in relevant part that:

                                  18                  Any person who shall, without the consent of the registrant . . . use in
                                                      commerce any reproduction, counterfeit, copy, or colorable imitation
                                  19                  of a registered mark in connection with the sale, offering for sale,
                                                      distribution, or advertising of any goods or services on or in
                                  20                  connection with which such use is likely to cause confusion, or to
                                                      cause mistake, or to deceive . . . shall be liable in a civil action by the
                                  21                  registrant for the remedies hereinafter provided.
                                  22   15 U.S.C. § 1114(1)(a).

                                  23           To prevail on a claim of direct trademark infringement, plaintiff must prove “(1) that it has

                                  24   a protectable ownership interest in the mark; and (2) that the defendant’s use of the mark is likely

                                  25   to cause consumer confusion.” Network Automation, Inc. v. Adv. Sys. Concepts, Inc., 638 F.3d

                                  26   1137, 1144 (9th Cir. 2011). Counterfeiting, which is a species of direct trademark infringement,

                                  27   requires the use of “a spurious mark which is identical with, or substantially indistinguishable

                                  28   from, a registered mark.” 15 U.S.C. § 1127. The Lanham Act does not impose liability on all
                                                                                          8
                                           Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 9 of 33




                                   1   uses of a trademark – only those that are likely to cause commercial confusion. Bosley Med. Inst.,

                                   2   Inc. v. Kremer, 403 F.3d 672, 676-77 (9th Cir. 2005).

                                   3          In “patent, trademark . . . and copyright infringement cases, any member of the distribution

                                   4   chain of allegedly infringing products can be jointly and severally liable for the alleged

                                   5   misconduct.” Adobe Sys. Inc. v. Blue Source Grp., Inc., 125 F. Supp. 3d 945, 973 (N.D. Cal.

                                   6   2015). Thus, courts have found liability for a retailer that inadvertently sold counterfeit goods, El

                                   7   Greco Leather Prods. Co., Inc. v. Shoe World, Inc., 806 F.2d 392, 396 (2d Cir. 1986); a print-on-

                                   8   demand business that made goods based on customer-uploaded designs, H-D U.S.A., LLC v.

                                   9   SunFrog, LLC, 311 F. Supp. 3d 1000, 1029-30 (E.D. Wis. 2018); a licensor who licensed others’

                                  10   infringing use, Gianni Versace, S.p.A., v. Versace 19.69 Abbigliamento Sportivo SRL, 328 F.

                                  11   Supp. 3d 1007, 1021-22 (N.D. Cal. 2018); and a competitor that used trademarks as “keywords” to

                                  12   advertise its own products. Network Automation, 638 F.3d at 1144-45.
Northern District of California
 United States District Court




                                  13          However, the alleged infringer must directly use the trademarks; a party that merely

                                  14   facilitates or assists others’ use cannot be liable for direct infringement. See Inwood Labs., Inc. v.

                                  15   Ives Labs., Inc., 456 U.S. 844, 854 (1992). Thus, a flea market or swap meet that provides space

                                  16   for trademark infringers to sell their goods is only indirectly liable. See Fonovisa, Inc. v. Cherry

                                  17   Auction, Inc., 76 F.3d 259, 264-65 (9th Cir. 1996). Other service providers that aid the infringer

                                  18   may avoid liability altogether. See Hard Rock Cafe Licensing Corp. v. Concession Serv., Inc., 955

                                  19   F.2d 1143, 1148-49 (7th Cir. 1992) (suggesting that a party that helps an infringer erect a flea

                                  20   market stand would not be liable); Lockheed Martin Corp. v. Network Solutions, Inc., 194 F.3d

                                  21   980, 984-85 (9th Cir. 1999) (finding that an internet domain name registrant is not liable for

                                  22   passively routing infringing domain names).3

                                  23

                                  24
                                       3
                                  25     Redbubble cites Tiffany Inc. v. eBay, Inc., 600 F.3d 93, 103 (2d Cir. 2010), for the proposition
                                       that online marketplaces are not liable for direct infringement. However, Tiffany does not so hold.
                                  26   On the contrary, the Second Circuit in that case expressly considered eBay’s own use of Tiffany’s
                                       marks on its website, but determined that it constituted “fair use” as describing Tiffany’s products.
                                  27   See id. at 102; see also Multi Time Machine, Inc. v. Amazon.com, Inc., 804 F.3d 930, 935-36 (9th
                                       Cir. 2015) (considering Amazon’s practice of showing search results without suggesting that the
                                  28   online marketplace is immune from direct liability).

                                                                                         9
                                         Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 10 of 33




                                   1                  2.      Use in Commerce

                                   2          Atari contends that Redbubble “uses” its trademarks in commerce by selling, offering to

                                   3   sell, and advertising t-shirts that bear Atari’s logos. ECF No. 73 at 17:6-20:5. Redbubble does not

                                   4   dispute that these actions (which are expressly listed in the Lanham Act) constitute “use” of the

                                   5   trademarks, but argues that the artists, and not Redbubble, are the ones performing them. ECF No.

                                   6   75 at 9-11.

                                   7                          a.      Sales
                                   8          A party is strictly liable for selling infringing goods even if it does not itself affix the mark.

                                   9   See, e.g., Phillip Morris USA Inc. v. Shalabi, 352 F. Supp. 2d 1067, 1074 (C.D. Cal. 2004) (sellers

                                  10   of cigarettes with infringing packaging liable regardless of whether they knew the goods were

                                  11   counterfeit). Atari argues that Redbubble is liable for infringement as “the primary moving force

                                  12   behind the sales” that occur on its website and the party that “controls every aspect of the sales.”
Northern District of California
 United States District Court




                                  13   ECF No. 73 at 18:6-17. Redbubble disagrees, citing Ohio State University v. Redbubble, Inc., 369

                                  14   F. Supp. 3d 840 (S.D. Ohio 2019), which found that Redbubble was not a “seller.” ECF No. 75 at

                                  15   8:18-10:15.

                                  16          In Ohio State, the court analogized Redbubble to Amazon Marketplace, which courts have

                                  17   found to be a facilitator of sales between other parties, rather than a seller itself. 369 F. Supp. 3d

                                  18   at 844. For example, in Milo & Gabby LLC v. Amazon.com, Inc., the Federal Circuit found that

                                  19   Amazon was not a seller for purposes of copyright infringement because a “sale” requires transfer

                                  20   of legal title from the seller to the buyer, and Amazon never held title to the goods sold through its

                                  21   website and shipped through its warehouses. 693 F. App’x 879, 866 (Fed. Cir. 2017) (citing the

                                  22   Uniform Commercial Code). Amazon also “did not control what information or pictures were put

                                  23   up the product-detail page” or “the price for which the product was sold.” Id. Analogizing to

                                  24   Amazon, the Ohio State court found that “Redbubble essentially offers to ‘independent artists’ an

                                  25   online platform through which to sell their goods and access to Redbubble’s relationships with

                                  26   manufacturers and shippers,” without directly selling the goods. 369 F. Supp. 3d at 845-46.

                                  27          The Court respectfully disagrees with these conclusions, as applied here, for three reasons.

                                  28   First, as a factual matter, the evidence before this Court does not show that the artists who upload
                                                                                         10
                                           Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 11 of 33




                                   1   their designs to Redbubble own the goods being sold – which are physical products bearing the art

                                   2   – sufficient to make them “sellers” under Milo & Gabby. Redbubble’s user agreement states that

                                   3   artists “may offer their art for sale on a physical product” – but the artists may not be offering the

                                   4   physical product itself for sale. ECF No. 80-3 at 11.

                                   5          Atari submits additional evidence supporting the conclusion that Redbubble, not the artists,

                                   6   own and sell the physical products on Redbubble’s website. Redbubble selects the specifications

                                   7   for the physical products and controls that process enough to make representations about the

                                   8   product’s fit and other attributes. See ECF No. 80 ¶ 32; ECF No. 80-7 at 2. Redbubble also takes

                                   9   responsibility for damaged goods and arranges replacements to be made and shipped to the

                                  10   customer. ECF No. 80-3 at 6. As part of that process, Redbubble handles excess inventory

                                  11   generated through returns, reprints, and other activities, and usually discards the items. Id.; ECF

                                  12   No. 64-26 at 56:2-10, 65:15-21. Although Redbubble’s user agreement states that “title and risk
Northern District of California
 United States District Court




                                  13   of loss for the [purchased] items pass from the [artist] to the customer/purchaser without passing

                                  14   through [Redbubble],” ECF No. 80-3 at 12, there is no evidence that the artists exercise any

                                  15   indicia of ownership over the physical products.4

                                  16          Second, as a legal matter, a “sale” is not limited to sales by the owner. Rather, the law

                                  17   recognizes a sale by anyone who has authority to transfer title. See Area 55, Inc. v. Amazon.com,

                                  18   Inc., No. 11-CV-00145-H (NLS), 2012 WL 12517661, at *3-4 (S.D. Cal. May 3, 2012); see also

                                  19   U.C.C. § 2-403(1) (“A purchaser of goods acquires title which his transferor had or had power to

                                  20   transfer” (emphasis added)). Thus, even assuming that the artists hold some title in the products,

                                  21   Redbubble may still sell those products if it had authority to do so as the artists’ agent. See ECF

                                  22   No. 80-3 at 11 (recognizing Redbubble as the artist’s agent “in relation to the sales transaction

                                  23   between [the artist] and the customer”); cf. Restatement (Third) of Agency § 7.01 (an agent is

                                  24

                                  25   4
                                         Outside of trademark law, courts routinely look beyond legal conclusions in an agreement to
                                  26   determine ownership. See, e.g., Lone Star Silicon Innovations LLC v. Nanya Tech. Corp., 925
                                       F.3d 1225, 1230 (Fed. Cir. 2019) (disregarding legal conclusion in contract to determine
                                  27   ownership for purposes of patent standing); Adobe Sys. Inc. v. Christenson, 809 F.3d 1071, 1080
                                       (9th Cir. 2015) (disregarding agreement title to determine copyright first sale); Sollberger v.
                                  28   C.I.R., 691 F.3d 1119, 1123-24 (9th Cir. 2012) (considering eight factors to determine if the
                                       “burdens and benefits of ownership” were transferred for purposes of taxation).
                                                                                         11
                                         Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 12 of 33




                                   1   liable for tortious actions performed on behalf of another).

                                   2          Here, because the products do not exist at the time of the order, the “sale” is not a sale at

                                   3   all under the Uniform Commercial Code, but rather a contract to sell. See U.C.C. § 2-105(2) (“A

                                   4   purported present sale of future goods or of any interest therein operates as a contract to sell.”).

                                   5   Accordingly, the key question is whether Redbubble (rather than the artist) can be understood to

                                   6   have contracted with the buyer to deliver title of the goods and whether it had authority to do so,

                                   7   either by virtue of owning the goods or by having authority from the owner. In this respect,

                                   8   Atari’s evidence shows that the customer forms a contract with Redbubble, not the artist.

                                   9   Redbubble designs the order process to create the impression that it itself offers the goods for sale.

                                  10   For example, Redbubble’s product listings state that the products are “designed by” the artist, not

                                  11   “sold by” the artist. See ECF No. 64-80. Redbubble’s software accepts the orders and forms a

                                  12   contract without any input from the artist. ECF No. 80-3 at 8. Redbubble has the authority to
Northern District of California
 United States District Court




                                  13   make sales on the artist’s behalf. ECF No. 80-3 at 11-12 (giving Redbubble license and

                                  14   instructions to facilitate sale). Redbubble’s order confirmations further reinforce Redbubble’s

                                  15   responsibility (“We’re on it!”), while describing the artist as a mere beneficiary that receives

                                  16   “kudos” and a portion of the proceeds. See ECF Nos. 64-75, 64-77. And the products themselves

                                  17   arrive in Redbubble packaging with a Redbubble tag to reinforce that they are Redbubble’s

                                  18   products. ECF No. 64-76.

                                  19          Third, the Court finds this case very similar to SunFrog, 311 F. Supp. 3d at 1000. Like

                                  20   Redbubble, “SunFrog is in the business of marketing, printing, and selling apparel, including t-

                                  21   shirts, sweatshirts, hoodies, leggings, and other products such as mugs, on its website.” Id. at

                                  22   1013. Like Redbubble, SunFrog’s “website includes an online retail marketplace where

                                  23   consumers can purchase the products advertised thereon.” Id. Like Redbubble, “the key feature

                                  24   of the site, and the source of much of SunFrog's success, is that it also provides a ‘user-friendly,’

                                  25   ‘simple’ online platform where: (a) ‘artists’ can upload designs or artwork to SunFrog's ‘All

                                  26   SunFrog Art Online Database’ . . . for application to products by the artists and by others.” Id.

                                  27   And like Redbubble, “SunFrog itself creates no designs, graphics, or images for use on products,

                                  28   though when one user wishes to share his design with others, SunFrog is the intermediary and
                                                                                         12
                                         Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 13 of 33




                                   1   makes that design available through its website.” Id. SunFrog was sued by H-D U.S.A., LLC, the

                                   2   owners of the Harley Davidson trademarks, for trademark infringement based on SunFrog’s sales

                                   3   of apparel and other goods bearing the registered marks. Id. at 1017. The district court granted

                                   4   summary judgment in H-D U.S.A., LLC’s favor. Id. at 1041.

                                   5           The similarities between this case and SunFrog are striking. As in this case:

                                   6           •      “SunFrog itself creates no designs, graphics, or images for use on products[.]” Id.

                                   7   at 1013.

                                   8           •      “SunFrog's sellers create new products by selecting ‘blank’ products (e.g., a t-shirt

                                   9   bearing no images, designs, or text) made available by SunFrog and then adding logos, images, or

                                  10   text to be printed on the products. Using SunFrog's online software, artists generate mockups of

                                  11   the finished product bearing their images or designs.” Id. at 1013.

                                  12           •      “SunFrog then advertises and offers these finished products on its website. For
Northern District of California
 United States District Court




                                  13   example, sellers have opened accounts, selected a blank t-shirt, and added designs displaying one

                                  14   or more of the H–D Marks in just a few minutes.” Id. at 1014.

                                  15           •      “When consumers purchase products on SunFrog's website, SunFrog handles the

                                  16   payment transaction and then prints and ships the products to the consumers. SunFrog's printers

                                  17   are ‘highly automated’ and print on-demand when a user submits a design for printing.” Id. at

                                  18   1014.

                                  19           •      “Because all products are produced on-demand, SunFrog does not keep any

                                  20   inventory of finished products.” Id. at 1015.

                                  21           There are some distinctions between this case and SunFrog. Unlike Redbubble, “[i]n

                                  22   addition to printing the products as designed, SunFrog affixes its own trademarks and logos onto

                                  23   the products themselves, the products’ tags, or both.” Id. at 1014. Redbubble does not put its

                                  24   mark on the actual product (although it does affix a tag with its trademark). Also, SunFrog’s

                                  25   employees both operated the printers that placed the designs onto the physical product and shipped

                                  26   the finished products to customers. Id. at 1029-30. These distinctions are entitled to some weight,

                                  27   certainly. But they do not compel the conclusion that Redbubble is not a seller as a matter of law.

                                  28           Accordingly, Redbubble’s motion for summary judgment must be denied.
                                                                                        13
                                           Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 14 of 33




                                   1          At the same time, “Redbubble does not fit neatly into the category of either an ‘auction

                                   2   house’ on the one hand, that will generally be free from liability for direct infringement, or a

                                   3   company that itself manufactures and ships products on the other, on which liability for direct

                                   4   infringement can be readily imposed.” Y.Y.G.M. SA v. Redbubble, Inc., No. 2:19-cv-04618-

                                   5   RGK(JPR), 2020 WL 3984528, at *3 (C.D. Cal. July 10, 2020). A reasonable jury could conclude

                                   6   that Redbubble is merely a “transactional intermediary” and not a seller. GMA Accessories, Inc. v.

                                   7   BOP, LLC, 765 F.Supp.2d 457, 464 (S.D.N.Y. 2011). Redbubble’s description of itself as the host

                                   8   of a marketplace “where independent artists upload their designs and creative works for sale on a

                                   9   range of products” has some basis in fact. ECF No. 80-1 at 2. It states that its mission is to give

                                  10   “independent artists a meaningful new way to sell their creations.” ECF No. 80-2 at 2. It has no

                                  11   role in the selection of the art that is placed on the physical product. In GMA Accessories, the

                                  12   district court denied summary judgment for the trademark holder on direct infringement against a
Northern District of California
 United States District Court




                                  13   showroom because the showroom was “merely a broker, rather than a direct seller.” Id. The

                                  14   district court noted there was “no evidence that [Defendant] took title to the merchandise,

                                  15   maintained an inventory of merchandise, bore the risk of loss or other traditional indicia of status

                                  16   as seller.” Id.; see also Ohio State, 369 F. Supp. 3d at 844 (citing GMA Accessories). Here, while

                                  17   there is something much more than “no evidence” that Redbubble acts as a seller, Atari has not

                                  18   established that Redbubble is a seller as a matter of law.5

                                  19          Accordingly, the Court denies summary judgment to both Atari and Redbubble on Atari’s

                                  20   direct copyright infringement claim insofar as Redbubble is an alleged seller.6

                                  21

                                  22   5
                                         Indeed, two district courts have ruled that Redbubble is affirmatively not a seller as a matter of
                                       law. Y.Y.G.M., 2020 WL 3984528 at *4; Ohio State, 369 F. Supp. 3d at 845.
                                  23
                                       6
                                         Redbubble also defends against this claim on the grounds that Atari has not shown “volitional
                                  24
                                       conduct” by Redbubble. The volitional conduct doctrine is taken from copyright law, not
                                  25   trademark law. It requires that a plaintiff claiming direct copyright infringement “show causation
                                       (also referred to as ‘volitional conduct’) by the defendant.” Perfect 10, Inc. v. Giganews, Inc., 847
                                  26   F.3d 657, 666 (9th Cir. 2017). Volition in this context refers, not to an “act of willing or
                                       choosing,” but to proximate causation. Id. “Stated differently, ‘direct liability must be premised
                                  27   on conduct that can reasonably be described as the direct cause of the infringement.’” VHT, Inc. v.
                                       Zillow Grp., Inc., 918 F.3d 723, 731 (9th Cir. 2019) (quoting Perfect 10, 847 F.3d at 666)
                                  28
                                       (emphasis omitted). The Court is not aware of any case within the Ninth Circuit applying the
                                                                                          14
                                         Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 15 of 33



                                                              b.      Offers to Sell
                                   1
                                              An offer to sell requires “the manifestation of willingness to enter into a bargain, so made
                                   2
                                       as to justify another person in understanding that his assent to that bargain is invited and will
                                   3
                                       conclude it.” Restatement (Second) of Contracts § 24 (1984). A party may be liable for offering
                                   4
                                       to sell an infringing good even if that party does not – and cannot – enter into an actual sale. See
                                   5
                                       Levi Strauss & Co. v. Shilon, 121 F.3d 1309, 1312 (9th Cir. 1997). Thus, an online marketplace
                                   6
                                       may be liable for offering to sell an infringing good if “a person shopping on [the website] would
                                   7
                                       have reasonably believed that the [website provider], and not the third-party sellers, was the seller
                                   8
                                       with title or possession of a product who could have entered into a contract to transfer title or
                                   9
                                       possession.” Alibaba.com Hong Kong LTD v. P.S. Prods., Inc., No. C-10-04457 WHA, 2012 WL
                                  10
                                       1668896, at *3 (N.D. Cal. May 11, 2012) (applying traditional contract law in patent infringement
                                  11
                                       dispute); see also Milo & Gabby, LLC v. Amazon.com, No. C13-1932RSM, 2015 WL 4394673, at
                                  12
Northern District of California




                                       *14 (W.D. Wash. July 16, 2015).
 United States District Court




                                  13
                                              A visitor to Redbubble’s website could conclude that either Redbubble or the artist was the
                                  14
                                       offeror for the same reasons that they could conclude that either was the seller. Accordingly, both
                                  15
                                       parties’ motions for summary judgment are denied as to this prong also.
                                  16
                                                              c.      Advertisements
                                  17
                                              Advertising provides a separate basis for a finding of trademark infringement. See 15
                                  18
                                       U.S.C. § 1114(1)(a). That is because advertising goods or services using a mark is likely to result
                                  19
                                       in initial interest confusion, as customers are drawn to a website or vendor by the trademark. See
                                  20
                                       Nissan Motor Co. v. Nissan Comp. Corp., 378 F.3d 1002, 1018 (9th Cir. 2004). This type of
                                  21
                                       confusion creates liability even if “no actual sale is finally completed as a result of the confusion.”
                                  22
                                       Id. (quoting Interstellar Starship Servs., Ltd. v. Epix, Inc., 304 F.3d 936, 941 (9th Cir. 2002)); see
                                  23
                                       also Brookfield Commn’s, Inc. v. W. Coast Ent’mt Corp., 174 F.3d 1036, 1062 (9th Cir. 1999)
                                  24
                                       (giving example of a company putting up a billboard for a competitor to divert traffic at an
                                  25

                                  26
                                       volitional conduct doctrine to a trademark infringement claim, and courts “have consistently
                                  27   rejected the proposition that a . . . kinship exists between copyright law and trademark law”
                                       sufficient to import a doctrine from one area to the other. Sony Corp. of Am. v. Universal City
                                  28
                                       Studios, Inc., 464 U.S. 417, 439 n.19 (1984). The Court declines to address the issue further.
                                                                                            15
                                         Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 16 of 33




                                   1   intersection, even if customers quickly realize that they arrived at a different store).

                                   2          Here, Redbubble advertises by creating a “continually-updating ‘product feed’” of product

                                   3   listings for various advertising platforms, including Google and Facebook. ECF No. 80 ¶ 33; ECF

                                   4   No. 64-28 at 48:18-49:17. Redbubble does not select any particular listing to advertise, but rather

                                   5   lets Google and other platforms select product listings based on user interest. ECF No. 80 ¶¶ 34-

                                   6   35. For example, Google might select a Redbubble listing that matches the user’s search query or

                                   7   browsing history. See ECF No. 80-8 at 2. However, Redbubble disavows any responsibility to

                                   8   advertise on the artists’ behalf. See ECF No. 75 at 11:14-16. Thus, the artists cannot be liable for

                                   9   advertising infringement because Redbubble undertakes to advertise on its own initiative without

                                  10   their involvement. Indeed, the exhibits show that Redbubble advertises primarily its own services

                                  11   as a marketplace, and only peripherally the products. See ECF No. 64-32.

                                  12          Accordingly, Redbubble is the only party that can be said to advertise and is strictly liable
Northern District of California
 United States District Court




                                  13   for any trademark infringement that occurs as the result. Redbubble argues that it avoids liability

                                  14   because it does not select the listing advertised or affix marks to the displays, but these arguments

                                  15   are unpersuasive. The party that selects listings (Google and other advertising platforms) does so

                                  16   automatically based on parameters specified by Redbubble. See ECF No. 80 ¶¶ 34-35. Even if

                                  17   Redbubble lacks knowledge of the particular image shown, it remains strictly liable for actions

                                  18   done without scienter. Nor is there an affixation requirement in the Lanham Act: any party that

                                  19   uses a trademark is liable even if it did not itself affix the mark to the display. See El Greco, 806

                                  20   F.2d at 396; C&L Int’l Trading Inc. v. Am. Tibetan Health Inst., Inc., No. 13 Civ. 2638(LLS), 13

                                  21   Civ. 2763(LLS), 2015 WL 1849863, at *5 (S.D.N.Y. Aug. 22, 2015). Accordingly, there is no

                                  22   material dispute that Redbubble uses its product listings to advertise.

                                  23          Nevertheless, Atari has not shown that it has a “protectable interest” in the trademarks

                                  24   advertised. Network Automation, 638 F.3d at 1144. Atari introduces trademark registrations for

                                  25   only two of its marks – Atari and Pong. ECF Nos. 64-7, 64-8. By contrast, the marks shown to be

                                  26   advertised by Redbubble involve entirely different designs. See ECF Nos. 64-32, 64-64, 64-65.

                                  27   Thus, Atari has only circumstantial evidence that Redbubble may have advertised the protected

                                  28   marks when Google and other advertising platforms selected the image for display. Because Atari
                                                                                         16
                                         Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 17 of 33




                                   1   introduces insufficient evidence of how those platforms select listings, it fails to show entitlement

                                   2   to summary judgment for trademark infringement based on advertising.

                                   3          Accordingly, both parties’ motions for summary judgment are denied as to the third prong.

                                   4          B.        Indirect Trademark Infringement

                                   5          Atari argues that Redbubble is liable for vicarious and contributory infringement based on

                                   6   direct infringement by fulfillers and artists, respectively. To the extent that those parties are direct

                                   7   infringers, Atari does not establish secondary liability.

                                   8                    1.    Vicarious Liability – Fulfillers

                                   9          Vicarious liability occurs where “the defendant and the infringer have an apparent or actual

                                  10   partnership, have authority to bind one another in transactions with third parties or exercise joint

                                  11   ownership or control over the infringing product.” Visa Int’l Serv., 494 F.3d at 807. Atari

                                  12   introduces circumstantial evidence that Redbubble controls the appearance and fit of the physical
Northern District of California
 United States District Court




                                  13   products, including that Redbubble performs quality control, makes detailed representations about

                                  14   the products, and instructs the fulfillers to use Redbubble packaging and tags. See, e.g., ECF Nos.

                                  15   68 (Exhibit C), 64-80, 80. But Atari introduces no direct evidence of the relationship between

                                  16   Redbubble and fulfillers. For example, the order form sent to the fulfillers and the “terms and

                                  17   conditions” imposed on them – or at least one of them – is missing from the record. See ECF No.

                                  18   64-26 at 98:11-25. The existence of bare statements by Redbubble employees referring to

                                  19   fulfillers as “partners” cannot backfill that failure. See Louis Vuitton Malletier, S.A. v. Akanoc

                                  20   Solutions, Inc., 591 F. Supp. 2d 1098, 1113 (N.D. Cal. 2008). Atari thus fails to satisfy its burden

                                  21   of production.

                                  22          On the other hand, Redbubble has not established that no reasonable jury could find it

                                  23   vicariously liable based on Atari’s circumstantial evidence. Courts have found vicarious

                                  24   infringement where a party exerts significant control over the infringing activity. See, e.g.,

                                  25   Robinson v. Delicious Vinyl Records Inc., No. 13-cv-41111, 2013 WL 3983014, at *6 (C.D. Cal.

                                  26   Aug. 1, 2013) (finding likely liability where defendant “directly engages” concert promoters and

                                  27   exercises “complete control” over the content). But see Visa Int’l Serv., 494 F.3d at 803, 808 (no

                                  28   vicarious liability for payment processor that could not stop infringement). Here, given the level
                                                                                          17
                                           Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 18 of 33




                                   1   of control exercised over the physical product and Redbubble’s role in selecting and directing the

                                   2   fulfiller, a reasonable jury could find Redbubble liable for the fulfillers’ actions. See Oper. Tech.,

                                   3   Inc. v. Cyme Int’l T&D Inc., No. SACV 14-009999 JVS (DFMx), 2016 WL 6246806, at *4 (C.D.

                                   4   Cal. Mar. 31, 2016) (finding triable issues of fact where defendants made the infringing party the

                                   5   sole authorized sales representative, retained control over scope of the work, and insulating risk

                                   6   from lack of a buyer). Accordingly, neither party is entitled to summary judgment on the

                                   7   vicarious infringement claim.7

                                   8                  2.      Contributory Infringement – Artists

                                   9          A service provider contributorily infringes a trademark when it “continue[s] to supply its

                                  10   services to one who it knew or had reason to know was engaging in trademark infringement” and

                                  11   has “direct control and monitoring of the instrumentality used by a third party to infringe.” Louis

                                  12   Vuitton Malletier, S.A. v. Akanoc Solutions, Inc., 658 F.3d 936, 942 (9th Cir. 2011) (quoting
Northern District of California
 United States District Court




                                  13   Inwood Labs., 456 U.S. at 855). In Tiffany, 600 F.3d at 107, the Second Circuit found that

                                  14   contributory infringement requires knowledge of “specific instances of actual infringement,” not

                                  15   merely “general knowledge.” However, other circuits have not expressly adopted this rule, and

                                  16   the Ninth Circuit requires only “actual or constructive knowledge that the users of [defendants’]

                                  17   services were engaging in trademark infringement.” Akanoc, 658 F.3d at 943; see Luxottica Grp.,

                                  18   S.p.A. v. Airport Mini Mall, LLC, 932 F.3d 1303, 1314-15 (11th Cir. 2019) (reserving judgment on

                                  19   whether Tiffany standard applies); Rosetta Stone, 676 F.3d at 164-65 (finding that Tiffany has

                                  20   “limited application” on summary judgment); 1-800 Contacts, 722 F.3d at 1252-54 (limiting

                                  21   Tiffany to cases where party cannot prevent infringement without impinging legal conduct).

                                  22          At least two circuits have found contributory infringement where a service provider failed

                                  23   to take reasonable steps to stop infringement despite having general knowledge of infringement.

                                  24
                                       7
                                  25     In Y.Y.G.M., 2020 WL 3984528, at *10, the court found Redbubble not vicariously liable, despite
                                       its exercise of control over the products, because Redbubble did not exercise control over the
                                  26   design itself. However, Atari introduces evidence that the fulfillers communicate exclusively with
                                       Redbubble about the orders, including about potentially counterfeit designs, which could
                                  27   reasonably lead them to conclude that Redbubble ratifies the content. ECF No. 81-2 at 70:17-25,
                                       74:1-22. Since vicarious infringement arises from agency principles, the key question is whether
                                  28   the fulfillers act under direction from Redbubble in attaching the marks. See 1-800 Contacts, Inc.
                                       v. Lens.com, Inc., 722 F.3d 1229, 1251 (10th Cir. 2013).
                                                                                         18
                                           Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 19 of 33




                                   1   See 1-800 Contacts, 722 F.3d at 1252-54; Coach, Inc. v. Goodfellow, 717 F.3d 498, 504-05 (6th

                                   2   Cir. 2013). In 1-800 Contacts, the Tenth Circuit found that a company could be contributorily

                                   3   liable for its affiliate’s advertisement using a competitor’s mark because it “could have stopped the

                                   4   use of ads using [the] mark’ by simply . . . send[ing] an email blast to its affiliates forbidding such

                                   5   use,” but failed to take “reasonable action to promptly halt the practice” upon obtaining general

                                   6   knowledge of infringement. 722 F.3d at 1254-55. Similarly, in Goodfellow, the Sixth Circuit

                                   7   found a flea market operator contributorily liable for vendors’ infringement because it “had actual

                                   8   knowledge that the infringing activity was occurring at his flea market,” but “failed to deny access

                                   9   to offending vendors or take other reasonable measures to prevent use of flea market resources for

                                  10   unlawful purposes, and failed even to undertake a reasonable investigation.” 717 F.3d at 504.

                                  11   And the Eleventh Circuit adopted similar reasoning in concluding that actual or constructive

                                  12   knowledge could arise from “many sources, including steps [defendants] could have taken to
Northern District of California
 United States District Court




                                  13   investigate alleged infringement” after obtaining general knowledge of infringement. Luxottica,

                                  14   932 F.3d at 1314. But see Hard Rock Cafe, 955 F.2d at 1149 (finding that “reason to know” does

                                  15   not encompass information arising from duty to investigate).

                                  16          Accordingly, the balance of authorities suggests that contributory infringement could occur

                                  17   when a service provider fails to take reasonable steps to prevent infringement while having general

                                  18   knowledge that such infringement is taking place. Here, Atari argues that Redbubble fails to take

                                  19   any action to prevent infringement until after it receives notice from a rights holder, even though it

                                  20   has reason to know that widespread trademark infringement is occurring on its website. ECF No.

                                  21   81 at 19 (describing “a policy to not search for infringements absent prior notice from the rights

                                  22   holder”). But Redbubble’s evidence shows that it does significantly more than that. Redbubble’s

                                  23   Marketplace Integrity Team proactively screens for infringing content based on information it

                                  24   receives from content owners.8 ECF No. 80 ¶ 8. The team searches Redbubble’s site for

                                  25

                                  26
                                       8
                                         Redbubble cites cases stating that the law does not impose an “affirmative duty to police the
                                       Internet in search of potentially infringing uses.” See, e.g., Lockheed Martin Corp. v. Network
                                  27   Solutions, Inc., 985 F. Supp. 949, 966 (C.D. Cal. 1997). However, the reason such policing is not
                                       required is because such steps are not practicable on the Internet as a whole. See Lucottica, 932
                                  28   F.3d at 1314. What is at issue here is Redbubble’s website, not the entire Internet.

                                                                                         19
                                            Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 20 of 33




                                   1   potentially infringing listings using a list of terms “that are related to protected words or images

                                   2   provided by a content owner, such as trademarks, copyright-protected images, name and likeness.”

                                   3   Id. ¶ 10. Where the content owner alleges infringement on Redbubble’s site generally but refuses

                                   4   to cooperate by identifying specific products, Redbubble attempts to screen based on its own

                                   5   judgment. Id. ¶ 11. Given that use of trademarked content is difficult to detect without input from

                                   6   the trademark owners, Atari fails to show that Redbubble’s process is unreasonable.9

                                   7           Atari argues that Redbubble could do more, such as disabling search terms on its website

                                   8   based on trademarked names. Redbubble convincingly responds that many of the excluded search

                                   9   results would actually constitute fair use.10 In particular, product designs may use Atari’s name in

                                  10   a descriptive sense without creating likelihood of confusion. See 4 J. Thomas McCarthy,

                                  11   McCarthy on Trademarks and Unfair Competition § 23:11 (5th Ed. 2020). Alternatively, Atari’s

                                  12   name may be used as a keyword for designs “inspired by” Atari or the general arcade game
Northern District of California
 United States District Court




                                  13   aesthetic without infringing trademarks. Redbubble is not required to disable functionality

                                  14   capable of substantial non-infringing use merely because some parties may use it to infringe. 1-

                                  15   800 Contacts, 722 F.3d at 1253-54.

                                  16           Atari also submits evidence that Redbubble knowingly allows repeat infringers to upload

                                  17   content to Redbubble’s site. Atari’s expert testified that of the 4,356 sellers who were reported to

                                  18   Redbubble as having posted infringing content, 1,081 were repeat infringers who had more than

                                  19   one report submitted to Redbubble for an intellectual property violation. ECF No. 64-67 ¶ 35.

                                  20   Such sellers had to be reported to Redbubble between two and 34 times before their accounts were

                                  21   suspended. Id. ¶ 36. 412 sellers were reported three or more times; 195 sellers were reported four

                                  22

                                  23   9
                                         For this reason, the evidence identified in Atari’s surreply, which shows additional infringing
                                  24   products available after completion of summary judgment briefing, does not convince. ECF No.
                                       93. As Redbubble shows in its response, these additional products lack identifiable information
                                  25   that would have enabled identification of the counterfeiting. ECF No. 94 at 2:6-22.

                                  26
                                       10
                                         The Ninth Circuit has recognized both a “nominative fair use defense” and “a classic fair use
                                       defense.” Fortune Dynamic, Inc. v. Victoria's Secret Stores Brand Mgmt., Inc., 618 F.3d 1025,
                                  27   1031 (9th Cir. 2010). The classic fair use defense, which is the only one at issue here, “allows a
                                       party to use a descriptive word ‘otherwise than as a mark . . . [and] fairly and in good faith only to
                                  28   describe the goods or services of such party, or their geographic origin.’” Id. at 1039 (quoting 15
                                       U.S.C. § 1115(b)(4)).
                                                                                         20
                                            Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 21 of 33




                                   1   or more times; 125 sellers were reported five or more times; and 93 sellers were reported six or

                                   2   more times. Id. This evidence is significant because the Ninth Circuit focuses on knowledge that

                                   3   “users of [defendants’] services were engaging in trademark infringement,” not on knowledge of

                                   4   particular acts of infringement. Akanoc, 658 F.3d at 943; accord Rosetta Stone, 676 F.3d at 163-

                                   5   65 (vacating summary judgment of no contributory infringement where Google continued to allow

                                   6   known infringers to advertise using different sponsored links). Accordingly, genuine disputes of

                                   7   material fact remain over contributory infringement.11

                                   8           C.     Direct Copyright Infringement

                                   9           Atari moves for summary judgment on its copyright infringement claims based on the

                                  10   same facts described above. Redbubble cross-moves for summary judgment contending (1) Atari

                                  11   failed to introduce the content of the work submitted with its copyright registration, (2) the

                                  12   volitional conduct doctrine bars liability, and (3) the Digital Millennium Copyright Act
Northern District of California
 United States District Court




                                  13   (“DMCA”) protects Redbubble from liability.

                                  14                  1.      Legal Background

                                  15           To establish direct copyright infringement, a plaintiff must (1) “show ownership of the

                                  16   allegedly infringed material,” (2) “demonstrate that the alleged infringers violated at least one

                                  17   exclusive right granted to copyright holders under 17 U.S.C. § 106,” and (3) “show causation (also

                                  18   referred to as ‘volitional conduct’) by the defendant.” Giganews, 847 F.3d at 666. The exclusive

                                  19   rights protected by copyright law include the rights to “reproduce the copyrighted work in copies

                                  20   or phonorecords,” “to distribute copies or phonorecords of the copyrighted work to the public by

                                  21   sale or other transfer of ownership,” and “to display the copyrighted work publicly” (for

                                  22   audiovisual works), among others. 17 U.S.C. § 106(1,3,5).

                                  23           Under the second element, plaintiff must show “copying” of the protected work – that is,

                                  24   copyright law does not protect against independently created works. See Skidmore as Tr. of Randy

                                  25

                                  26   11
                                          Atari argues that Redbubble acts with willful blindness with respect to infringement. Willful
                                  27   blindness requires a party to “subjectively believe that there is a high probability that a fact exists”
                                       and “take deliberate actions to avoid learning of that fact.” Luvdarts, LLC v. AT&T Mobility, LLC,
                                  28   710 F.3d 1068, 1073 (9th Cir. 2013). The Court finds that Atari has not shown that Redbubble has
                                       been willfully blind as a matter of law.
                                                                                         21
                                         Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 22 of 33




                                   1   Craig Wolfe Tr. v. Led Zeppelin, 952 F.3d 1051, 1064 (9th Cir. 2020).

                                   2          In this context, the word “copy” does not denote “mak[ing] a copy or duplicate of.”

                                   3   Webster’s Collegiate Dictionary 276 (11th ed. 2012). Rather, “[t]he word ‘copying’ is

                                   4   shorthand for the infringing of any of the copyright owner's five exclusive rights, described at 17

                                   5   U.S.C. § 106.” S.O.S., Inc. v. Payday, Inc., 886 F.2d 1081, 1085 n.3 (9th Cir. 1989). Thus,

                                   6   because the Copyright Act grants exclusive rights to the copyright owner “to distribute copies or

                                   7   phonorecords of the copyrighted work to the public,” 17 U.S.C. § 106(3), distribution of copies of

                                   8   a copyrighted work satisfies the “copying” element of a copyright claim even if the distributor did

                                   9   not produce the copies itself. See, e.g., Ortiz-Gonzalez v. Fonovisa, 277 F.3d 59, 62 (1st Cir.

                                  10   2002); see also H.R. Rep. 94-1476, at 61 (1976) (retailer who “sells copies without having

                                  11   anything to do with their reproduction” infringes).

                                  12          Atari identifies four actions that it alleges infringe its copyrights: (1) projecting user-
Northern District of California
 United States District Court




                                  13   uploaded designs to stock photos of physical products; (2) hiring printers to manufacture products

                                  14   with copyrighted designs, (3) selling products bearing copyrighted designs, and (4) publishing

                                  15   infringing photos on third-party websites through advertisement. ECF No. 81 at 15:14-16:10.

                                  16   These actions implicate the rights to display, reproduce, and distribute protected works. 17 U.S.C.

                                  17   § 106(1,3,5); Amazon, 508 F.3d at 1159-63 (defining display and distribution rights).

                                  18          Redbubble argues that Atari failed to satisfy its evidentiary burden for the first and second

                                  19   elements (ownership and copying) and that, even if Atari’s rights were violated, Redbubble did

                                  20   not cause the violations under the third element (causation).

                                  21                  2.      Ownership and Copying

                                  22          Copyright registration establishes a prima facie case of ownership. 17 U.S.C. § 410(c).

                                  23   Plaintiff may establish copying using circumstantial evidence that shows (1) “the defendant had

                                  24   access to the copyrighted work prior to the creation of defendant’s work” and (2) “substantial

                                  25   similarity of the general ideas and expressions between the copyrighted work and the defendant’s

                                  26   work.” Unicolors, Inc. v. Urban Outfitters, Inc., 853 F.3d 980, 984-85 (9th Cir. 2017). Where

                                  27   there is no evidence of access, the two works must be “strikingly similar.” Id. Demonstrating

                                  28   such similarity requires a side-by-side comparison. Experien Info. Sols., Inc. v. Nationwide Mktg.
                                                                                         22
                                         Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 23 of 33




                                   1   Servs. Inc., 893 F.3d 1176, 1186 (9th Cir. 2018).

                                   2          Here, Atari has introduced copyright registrations for Atari’s Greatest Hit games. ECF

                                   3   Nos. 64-9, 64-10, as well as screenshots from those games, ECF Nos. 64-45 - 64-51, 64-37 ¶ 4.

                                   4   Atari then introduces a side-by-side comparison of these screenshots with photos of products

                                   5   available on Redbubble. ECF No. 64-30; ECF No. 23 ¶¶ 7, 9. Because the side-by-side

                                   6   comparison shows “striking similarity” (the designs are identical), Atari has made out a prima

                                   7   facie case of copying of the protected elements of its Greatest Hit games.

                                   8          Redbubble nevertheless argues that Atari failed to meet its burden because the registrations

                                   9   cover only derivative elements (i.e., elements of the new work) and because Atari failed to submit

                                  10   the specific content submitted to the Copyright Office. As to the first issue, because Atari

                                  11   undisputedly owns the original works’ copyrights, the registration of the subsequent work allows

                                  12   Atari to maintain an infringement action for the original copyright. See Brocade Commn’s Sys.,
Northern District of California
 United States District Court




                                  13   Inc. v, A10 Networks, Inc., No. C 10-3428 PSG, 2013 WL 831528, at *4-5 (N.D. Cal. Jan 10,

                                  14   2013) (citing Christopher Phelps & Asssocs., LLC v. Galloway, 492 F.3d 532, 538 (4th Cir. 2007)

                                  15   and Streetwise Maps, Inc. v. VanDam, Inc., 159 F.3d 739, 747 (2d Cir. 1998)). But see Borden v.

                                  16   Horwitz, No. CV 10-00141-MWF (AJWx), 2012 WL 12877995, at *2-3 (C.D. Cal. Sept. 20,

                                  17   2012) (distinguishing scenario where alleged copying took place after the derivative work was

                                  18   registered).

                                  19          As to the second issue, the screenshots of the game are sufficient to establish the content of

                                  20   the protected audiovisual elements. Data E. USA, Inc. v. Epyx, Inc., 862 F.2d 204, 207 (9th Cir.

                                  21   1988). Redbubble cites cases that rejected comparisons based on after-the-fact reconstructions,

                                  22   Seiler v. Lucasfilm, Ltd., 808 F.2d 1316, 1318-19 (9th Cir. 1986), and expert testimony of source

                                  23   code similarity, Antonick v. Electronic Arts, Inc., 841 F.3d 1062, 1066 (9th Cir. 2016), but those

                                  24   cases are distinguishable because they left plaintiff with inadequate evidence to make a side-by-

                                  25   side comparison. See Experian, 893 F.3d at 1186-87. By contrast, the Ninth Circuit requires only

                                  26   “sufficient evidence of content to make a fair comparison.” Id. at 1187; see also Epyx, 862 F.2d at

                                  27   207 (finding video game screen shots sufficient to make comparison).

                                  28          Accordingly, Atari has established that the designs in Exhibit F of the Wesley Declaration
                                                                                        23
                                         Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 24 of 33




                                   1   were copied from protected audiovisual elements of Atari’s works.

                                   2                  3.      Volitional Conduct and Infringement

                                   3          To establish copyright infringement, Atari “must also establish causation, which is

                                   4   commonly referred to as the ‘volitional-conduct requirement.’” VHT, 918 F.3d at 731 (citing

                                   5   Giganews, 847 F.3d at 666). The volitional conduct doctrine requires a party to be the “direct

                                   6   cause” and “actively involved” in infringement for direct liability to attach. Id. The doctrine

                                   7   arises primarily in cases where the defendant “does nothing more than operate an automated, user-

                                   8   controlled system.” Id. (quoting Am. Broad. Co., Inc. v. Aereo, Inc., 573 U.S. 431, 454 (2014)).

                                   9   In those situations, the plaintiff must provide evidence “showing the alleged infringer exercised

                                  10   control (other than by general operation of its website); selected any material for upload,

                                  11   download, transmission, or storage; or instigated any copying, storage, or distribution of its

                                  12   photos.” Id. at 732 (quoting Giganews, 847 F.3d at 666, 670) (quotation marks and internal
Northern District of California
 United States District Court




                                  13   brackets omitted). Volitional conduct “simply stands for the unremarkable proposition that

                                  14   proximate causation historically underlines copyright infringement liability no less than other

                                  15   torts.” Giganews, 847 F.3d at 666 (quoting 4 David Nimmer & Melville B. Nimmer, Nimmer on

                                  16   Copyright § 13.08[C][1]).

                                  17          In VHT, Zillow hosted a “listing platform” that allowed real estate agents to upload photos

                                  18   and information about available properties, along with a “Digs” platform in which Zillow tagged

                                  19   photos of “artfully designed rooms” from the listing database. Id. at 730. The court found that

                                  20   Zillow did not infringe copyrights through its listing platform because third-parties selected the

                                  21   displayed photos and Zillow exercised no control over content “beyond the ‘general operation of

                                  22   its website.’” Id. at 733 (quoting Giganews, 847 F.3d at 670). Moreover, the listing platform was

                                  23   “constructed in a copyright-protective way,” with users required to attest to the permissible use of

                                  24   data and Zillow invoking “copyright protective ‘trumping’ rules” to avoid likely infringement. Id.

                                  25   By contrast, the court noted with approval the jury verdict that Zillow was directly liable for

                                  26   displaying photos that its employees tagged for search on the Digs platform. Id. at 736. But it

                                  27   distinguished that verdict from “private boards” where the user instigated the photo selection and

                                  28   display because the system there “responds automatically to users’ input without intervening
                                                                                        24
                                         Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 25 of 33




                                   1   conduct by the website owner.” Id. at 737-38. Accordingly, Zillow could not be directly liable for

                                   2   infringement that occurred automatically based on users’ actions.

                                   3          The decision in VHT flowed from earlier cases that found providers of machines or

                                   4   services not liable unless their conduct has “a nexus sufficiently close and causal to the illegal

                                   5   copying that one could conclude that the [service provider] [itself] trespassed on the exclusive

                                   6   domain of the copyright owner.” CoStar Group, Inc. v. LoopNet, Inc., 373 F.3d 544 (4th Cir.

                                   7   2004); see, e.g., Giganews, 847 F.3d at 670 (finding server provider for peer network not directly

                                   8   liable); Fox Broadcasting Co., Inc. v. Dish Network, L.L.C., 747 F.3d 1060, 1066 (9th Cir. 2014)

                                   9   (same for broadcast retransmitter); Cartoon Network LP, LLLP v. CSC Holdings, Inc., 536 F.3d

                                  10   121, 131 (2d Cir. 2008) (same for video recording system provider). These cases rely on the

                                  11   intuition that a party that merely supplies a copy machine to the public should not be directly

                                  12   liable for others’ use of that machine. See Aereo, 573 U.S. at 455 (Scalia, J. dissenting); CoStar,
Northern District of California
 United States District Court




                                  13   373 F.3d at 550; Cartoon Network, 536 F.3d at 132; Religious Tech. Ctr. v. Netcom On-Line

                                  14   Commn’s Servs., Inc., 907 F. Supp. 1361, 1369 (N.D. Cal. 1995).

                                  15          Applying these authorities, the Court finds that Redbubble does not “exercise control

                                  16   (other than by general operation of its website)” for display rights. Although Redbubble arguably

                                  17   modifies the infringing images it receives from artists by applying them to stock photos of

                                  18   physical goods such as apparel, those acts do not demonstrate the type of control that will support

                                  19   direct liability. Any modification occurs automatically with no intervening act by Redbubble

                                  20   employees. ECF No. 78 ¶ 8. Nor does Redbubble “select any material for upload, download,

                                  21   transmission, or storage.” These acts are performed by the website’s users. Redbubble exercises

                                  22   no control or selection over infringing designs and cannot stop them from being uploaded.

                                  23   Redbubble does not initiate the display of infringing images, which occurs automatically in

                                  24   response to user actions. Redbubble’s website overall is designed in a “copyright protective” way,

                                  25   with rules similar to those in VHT to protect against infringement. Accordingly, Redbubble’s only

                                  26   “act” – providing a system where artists can upload their designs for display on a picture of a

                                  27   product – does not subject it to direct liability because Redbubble does not select the content,

                                  28   exercise control beyond the general operation of its website, or instigate the display.
                                                                                         25
                                            Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 26 of 33




                                   1           On the other hand, there is a question of material fact whether Redbubble “instigates any

                                   2   copying, storage, or distribution” of infringing images. As described in Section V.A, supra,

                                   3   Redbubble holds itself out as the seller of the goods on its website. Redbubble offers those items

                                   4   for sale and then facilitates or causes their creation and delivery, with no involvement from the

                                   5   artists who uploaded the designs. Even though each step is performed automatically by a

                                   6   computer, the acts remain volitional because Redbubble designed its software to accomplish those

                                   7   tasks and for its own financial benefit. Moreover, Redbubble exercises control over every aspect

                                   8   of the sale, from manufacturing to shipping and returns, and thus holds the best position to prevent

                                   9   infringement. Accordingly, since Redbubble actively instigates and exercises control over the

                                  10   sales on its website, a reasonable jury could find that Redbubble is liable for direct infringement of

                                  11   Atari’s copyright distribution rights. Both parties’ motions for summary judgment as to Atari’s

                                  12   claim for copyright infringement are denied.
Northern District of California
 United States District Court




                                  13                   4.      DMCA

                                  14           Redbubble asserts that it is protected from liability by the DMCA. Section 512(c) of the

                                  15   DMCA provides a safe harbor for “service providers” (defined as “a provider of online services or

                                  16   network access, or the operator of facilities thereof”) for copyright infringement “by reason of the

                                  17   storage at the direction of a user of material that resides on a system or network controlled or

                                  18   operated by or for the service provider.”12 17 U.S.C. § 512(c). “To be eligible at the threshold for

                                  19   the § 512(c) safe harbor, a service provider must show that the infringing material was stored ‘at

                                  20   the direction of the user.’” Mavrix Photographs, LLC v. Livejournal, Inc., 873 F.3d 1045, 1052

                                  21   (9th Cir. 2017) (quoting 17 U.S.C. § 512(c)(1)). “If it meets that threshold requirement, the

                                  22   service provider must then show that (1) it lacked actual or red flag knowledge of the infringing

                                  23   material; and (2) it did not receive a ‘financial benefit directly attributable to the infringing

                                  24   activity, in a case in which the service provider has the right and ability to control such

                                  25   activity.’” Id. (quoting 17 U.S.C. § 512(c)(1)). Because the § 512(c) safe harbor is an affirmative

                                  26
                                  27   12
                                         Atari cites section 512(k)(1) to argue that Redbubble is not a service provider because it
                                  28   modifies content. However, that subsection only applies to the section 512(a) safe harbor; the
                                       section 512(c) safe harbor is governed by the broader definition in section 512(k)(2).
                                                                                        26
                                         Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 27 of 33




                                   1   defense, Redbubble must establish “beyond controversy every essential element” or lose the

                                   2   protection of the section 512(c)’s safe harbor. Id. If Redbubble establishes this defense, it

                                   3   remains liable for any proven infringement, but Atari can only obtain limited injunctive relief. 17

                                   4   U.S.C. §§ 512(c)(1), 512(j).

                                   5           The parties here initially dispute whether Redbubble’s use of the artists’ uploaded images

                                   6   satisfies the “by reason of storage” requirement. Atari contends that Redbubble’s “volitional acts”

                                   7   in copying infringing designs onto model photos to create images of products for sale, and

                                   8   exhibiting those images on Redbubble’s product pages that are hosted on its website, “distinguish

                                   9   Redbubble from a service provider that merely provides a platform to which a third party uploads

                                  10   infringing material.” ECF No. 64 at 30. Redbubble responds that, “[l]ike the Amazon

                                  11   Marketplace software, the Redbubble platform software performs functions ‘for the purpose of

                                  12   facilitating access’ to the listings uploaded by third-party Sellers, and therefore satisfies this
Northern District of California
 United States District Court




                                  13   element.” ECF No. 75 at 29 (citing Milo & Gabby I, 2015 WL 4394673 at *6).

                                  14           “[T]he phrase “by reason of the storage at the direction of a user” covers more than “mere

                                  15   electronic storage lockers.” Ventura Content, Ltd. v. Motherless, Inc., 885 F.3d 597, 605-06 (9th

                                  16   Cir. 2018) (quoting UMG Recordings, 718 F.3d at 1016). For example, “[i]t allows service

                                  17   providers to perform access-facilitating processes such as breaking up the files for faster viewing”

                                  18   and converting them to a more user-friendly format. Id. In Mavrix, the court held that

                                  19   “[i]nfringing material is stored at the direction of the user if the service provider played no role in

                                  20   making the infringing material accessible on its site or if the service provider carried out activities

                                  21   that were ‘narrowly directed’ towards enhancing the accessibility of the posts.” Mavrix, 873 F.3d

                                  22   at 1056. Courts will find the “by reason of storage” element met where the users of a website, and

                                  23   not the website itself or the defendant’s employees, “decide what to upload and what file names

                                  24   and tags to use.” Ventura Content, 885 F.3d at 606.

                                  25           There appears to be little authority on point. Both of the cases Redbubble cites as

                                  26   extending DMCA immunity from suit do not even discuss the “by reason of storage” element.

                                  27   Milo & Gabby I, 2015 WL 4394673 at *6; Corbis Corp. v. Amazon.com, Inc., 351 F.Supp.2d

                                  28   1090, 1100 (W.D. Wash. 2004). Redbubble cites no authority finding a failure to establish this
                                                                                          27
                                         Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 28 of 33




                                   1   element on similar facts. See ECF No. 81 at 25. Applying the principles set forth in Ventura

                                   2   Content, Mavrix, and UMG Recordings, however, the Court concludes that Redbubble fails to

                                   3   satisfy this element. The images on its website are not stored “at the direction of the user” because

                                   4   Redbubble actively participates in modifying the files uploaded by users to display the designs on

                                   5   Redbubble-selected physical products. See Mavrix, 873 F.3d at 1055 (requiring defendant to

                                   6   “play[] no role” in making the infringing material accessible beyond narrow access-facilitating

                                   7   conduct). Thus, Redbubble is not entitled to the safe harbor protections of 17 U.S.C. § 512(c).

                                   8             D.     Indirect Copyright Infringement

                                   9             As with trademark infringement, Atari asserts that Redbubble is liable for contributory

                                  10   and vicarious infringement based on the actions of its artist users. Atari cannot succeed on these

                                  11   claims.

                                  12                    1.      Contributory Infringement
Northern District of California
 United States District Court




                                  13             Contributory copyright infringement requires showing that defendant “(1) has knowledge

                                  14   of another’s infringement and (2) either (a) materially contributes to or (b) induces that

                                  15   infringement.” Visa, 494 F.3d at 795. Defendant must know of “specific infringing material” and

                                  16   fail to “take simple measures to prevent further damage.” Amazon, 508 F.3d at 1171-72 (quoting

                                  17   A&M Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1022 (9th Cir. 2001) and Netcom, 907 F.

                                  18   Supp. at 1375). However, the law remains unsettled over whether “reason to know” of specific

                                  19   infringement satisfies the standard. See Erickson Productions, Inc. v. Kast, 921 F.3d 822, 832 (9th

                                  20   Cir. 2019) (noting inconsistency in case law).

                                  21             Regardless of the precise standard for knowledge required, Atari fails to satisfy it here.

                                  22   Atari provides no evidence that Redbubble knew of “specific infringing material” and failed to act.

                                  23   Redbubble introduces evidence that it promptly removed any allegedly infringing listings

                                  24   identified by Atari upon receiving notice. ECF No. 80 ¶ 26; 77-1. Although Atari claims that

                                  25   additional infringing listings remain on Redbubble’s website, there is no evidence that Atari

                                  26   notified Redbubble of those listings. See ECF No. 64-44. Instead, Atari relies on broad “willful

                                  27   blindness” claims due to “widespread infringement” on Redbubble’s website. But as explained in

                                  28   Section V.B.2, supra, that is not sufficient. Generalized knowledge of infringement might support
                                                                                           28
                                         Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 29 of 33




                                   1   liability only if Redbubble failed to take reasonable steps to prevent infringement, but that is not

                                   2   what the record shows. Atari neither identifies affirmative steps that Redbubble took to avoid

                                   3   learning of infringement nor shows that Redbubble’s moderation policies are unreasonable.

                                   4   Accordingly, Atari cannot prevail on its contributory copyright infringement claim, and

                                   5   Redbubble is entitled to judgment.

                                   6                  2.      Vicarious Infringement

                                   7          Vicarious copyright infringement requires showing that “defendant has (1) the right and

                                   8   ability to supervise the infringing conduct and (2) a direct financial interest in the infringing

                                   9   activity.” Giganews, 847 F.3d at 673; see also Metro-Goldwyn-Mayer Studios Inc. v. Grokster,

                                  10   Ltd., 545 U.S. 913, 930 (2005) (“One infringes vicariously by profiting from direct infringement

                                  11   while declining to exercise a right to stop or limit it.”). Redbubble does not dispute that it derives

                                  12   a financial interest from infringement, given that it receives a fee from each sale. See ECF No. 80-
Northern District of California
 United States District Court




                                  13   3 at 12. However, Redbubble argues that it lacks practical ability to stop infringement. See Visa,

                                  14   508 F.3d at 1173 (requiring that defendant “has both a legal right to stop or limit the directly

                                  15   infringing conduct, as well as the practical ability to do so”).

                                  16          In Napster, an MP3 music sharing website was accused of vicariously liability for users’

                                  17   sharing of copyrighted songs. 239 F.3d at 1011. Addressing the right and ability to supervise, the

                                  18   court found that Napster had the right to control access to its system because it reserved the right

                                  19   to terminate users. Id. at 1023. Although the boundaries of Napster’s control were limited by the

                                  20   system’s “architecture,” Napster maintained song indices which it could use to locate infringing

                                  21   material and which “as a practical matter” gave it ability to stop infringement. Id. at 1023-24.

                                  22   While users could technically alter file names, the names would have to “roughly” correspond to

                                  23   copyrighted music in order for users to find it through search. Id. at 1024. The court thus

                                  24   concluded that Napster had practical ability to supervise infringement. Id.

                                  25          Subsequent to Napster, courts frequently rejected vicarious infringement for online service

                                  26   providers who lacked the practical ability to stop infringement. See, e.g., Visa, 484 F.3d at 803-

                                  27   04; Amazon, 508 F.3d at 1174. For example, in Amazon, the court found that Google lacked the

                                  28   ability to control infringement through its search engine because the infringement took place on
                                                                                          29
                                         Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 30 of 33




                                   1   third party websites. Id. at 1174. Google also lacked practical ability to police activity because

                                   2   policing would require it to “analyze every image on the [I]nternet, compare each image to all the

                                   3   other copyrighted images that exist in the world,” and determine infringement, which it could not

                                   4   due absent image-recognition technology. Id. Furthermore, vicarious liability did not require

                                   5   Google to “change its operations to avoid assisting websites to dispute their infringing content,”

                                   6   which is properly analyzed under contributory infringement. Id. at 1175. But district courts

                                   7   continued to find websites similar to Napster potentially liable for vicarious infringement. See,

                                   8   e.g., Keck v. Alibaba.com Hong Kong Ltd., 369 F. Supp. 3d 932, 936-38 (N.D. Cal. 2019).

                                   9          In VHT, however, the court found that Zillow lacked practical ability to police copyright

                                  10   infringement for real estate photos uploaded to its website. 918 F.3d at 746. Although Zillow

                                  11   could identify a property by its address, that was not sufficient to identify a specific product feed

                                  12   or photo where “Zillow receives multiple copies of the same photograph, depicting the same
Northern District of California
 United States District Court




                                  13   property, with the same listing agent, from different feeds.” Id. at 745. Absent an image URL,

                                  14   “ferreting out claimed infringement through use on Digs was beyond hunting for a needle in a

                                  15   haystack.” Id. at 745-46. And, as in Amazon, Zillow was not required to change its operations to

                                  16   avoid assisting users’ infringement under vicarious infringement. Id. at 746.

                                  17          On balance, Redbubble is closer to VHT than to Napster. Read together, the cases require

                                  18   a relatively close relationship between the means for finding infringement (music index, image

                                  19   URL, etc.) and the infringing content. Here, search terms for particular brands would presumably

                                  20   find infringing content because, as in Napster, artists would tag the infringing content to enable

                                  21   users to find it. However, the keywords would also find a variety of non-copyrighted or fair use

                                  22   content that happened to be tagged with the brand. For example, Redbubble shows that a search

                                  23   for “Atari” on Redbubble produces designs of pixelated graphics, game controllers, Isle of Dogs t-

                                  24   shirts, “I love the 90s” stickers, and a variety of references old-school gaming. ECF No. 80-6.

                                  25   Also, depending on the keywords submitted by artists, word searches might be ineffective in

                                  26   identifying some infringing content. Moreover, Redbubble introduces evidence that it lacks

                                  27   ability to monitor infringing images and that it requires cooperation from the content owner to

                                  28   determine whether particular content infringes. ECF No. 80 ¶¶ 10-18.
                                                                                         30
                                         Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 31 of 33




                                   1          On these facts, the Court agrees that finding infringement would be like “searching for a

                                   2   needle in a haystack” (where Redbubble lacks knowledge of needles’ appearance). Atari therefore

                                   3   cannot establish vicarious copyright infringement, and Redbubble is entitled to judgment.

                                   4          E.        Willfulness

                                   5          Atari also cannot establish willfulness. Willful infringement requires showing “(1) that the

                                   6   infringing party was actually aware of the infringing activity, or (2) that the infringing party’s

                                   7   actions were the result of reckless disregard, or willful blindness to, the copyright holder’s rights.”

                                   8   VHT, 918 F.3d at 748 (quoting Unicolors, 853 F.3d at 991). As described in previous sections,

                                   9   Atari fails to establish either knowledge or willful blindness to infringement of Atari’s copyrights.

                                  10   Nor did Redbubble act with reckless disregard, since it promptly removed infringing listings and

                                  11   began to police for Atari’s content. See ECF No. 80 ¶¶ 25-27. Redbubble’s systems overall

                                  12   appear to be designed in a “copyright protective” way, similar to VHT’s system. See VHT, 918
Northern District of California
 United States District Court




                                  13   F.3d at 748-79; ECF No. 80 ¶¶ 7-27. These are simply not the facts of willful infringement.

                                  14   Redbubble is entitled to judgment on this claim.

                                  15          F.        Damages

                                  16           Last, Redbubble moves to preclude Atari from offering a damages case because it failed to

                                  17   disclose to disclose damages calculations in discovery. Rule 26(a)(1)(A)(iii) requires a party to

                                  18   disclose “a computation of each category of damages claimed by the disclosing party” and make

                                  19   available “documents or other evidentiary material . . . on which the computation is based.”

                                  20   Ingenco Holdings, LLC v. Ace Am. Ins. Co., 921 F.3d 803, 821 (9th Cir. 2019). Atari broadly

                                  21   disclosed a statutory damages range “per infringed work” and “per type of counterfeit good.” ECF

                                  22   No. 76-7 at 4.

                                  23          There is some tension in the law concerning exclusion of evidence for failure to comply

                                  24   with discovery obligations. On the one hand, many cases hold that “[t]he exclusion of non-

                                  25   disclosed evidence is automatic and mandatory under Rule 37(c)(1) unless non-disclosure was

                                  26   justified or harmless.” United Nat. Maint., Inc. v. San Diego Convention Ctr. Corp., No. 07-CV-

                                  27   2172-AJB, 2011 WL 672799, at *2 (S.D. Cal. Feb. 18, 2011) (quoting Musser v. Gentiva Health

                                  28   Servs., 356 F.3d 751, 758 (7th Cir. 2004)). However, before determining whether to exclude
                                                                                          31
                                         Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 32 of 33




                                   1   evidence, some courts go on to “consider the following factors: ‘(1) the surprise to the party

                                   2   against whom the evidence would be offered; (2) the ability of that party to cure the surprise; (3)

                                   3   the extent to which allowing the evidence would disrupt trial; (4) the importance of the evidence;

                                   4   and (5) the nondisclosing party's explanation for its failure to disclose the evidence.’” Blair v.

                                   5   CBE Grp., Inc., 309 F.R.D. 621, 626 (S.D. Cal. 2015) (quoting Allen v. Similasan Corp., 306

                                   6   F.R.D. 635, 640 (S.D. Cal. 2015)).

                                   7          While it does not completely resolve the tension in the caselaw, the Court notes that Rule

                                   8   37(c)(1) itself recognizes that “[i]n addition to or instead of this [preclusion] sanction, the court,

                                   9   on motion and after affording an opportunity to be heard, may impose other appropriate

                                  10   sanctions.” Fed. R. Civ. 37(c)(1) (emphasis in original). “Thus, the plain text of the rule provides

                                  11   that if an appropriate motion is made and a hearing has been held, the court does have discretion to

                                  12   impose other, less drastic, sanctions.” Design Strategy, Inc. v. Davis, 469 F.3d 284, 298 (2d Cir.
Northern District of California
 United States District Court




                                  13   2006) (emphasis in original); see also Steven S. Gensler & Lumen N. Mulligan, 1 Federal Rules of

                                  14   Civil Procedure, Rules and Commentary, Rule 37 (2021) (“Many courts have stated that, absent a

                                  15   showing of substantial justification or harmlessness, the exclusion sanction is ‘automatic and

                                  16   mandatory.’ Other courts, however, have rejected that view and held that trial courts retain

                                  17   discretion to impose a sanction other than exclusion even after finding that the failure was neither

                                  18   substantially justified nor harmless.”).

                                  19          The parties’ sparse briefing does not address the foregoing considerations and is not

                                  20   sufficient to resolve the important question of whether Atari may present a damages case.

                                  21   Redbubble’s motion to preclude Atari from presenting damages evidence is therefore denied

                                  22   without prejudice. The Court will conduct a case management case shortly after the issuance of

                                  23   this order at which Redbubble may renew its motion and the Court and parties can discuss what

                                  24   further briefing or other proceedings might be appropriate.

                                  25                                              CONCLUSION

                                  26          For the reasons set forth above, the Court DENIES Atari’s motion in its entirety, GRANTS

                                  27   Redbubble’s motion on contributory and vicarious copyright infringement and willful copyright

                                  28   and trademark infringement, and DENIES Redbubble’s motion on the remaining claims.
                                                                                          32
                                         Case 4:18-cv-03451-JST Document 97 Filed 01/28/21 Page 33 of 33




                                   1          The Court will conduct a case management conference on March 9, 2021 at 2:00 p.m. An

                                   2   updated case management statement is due March 2, 2021.

                                   3          IT IS SO ORDERED.

                                   4   Dated: January 28, 2021
                                                                                   ______________________________________
                                   5
                                                                                                 JON S. TIGAR
                                   6                                                       United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    33
